Reverse and Remand and Opinion Filed June 9, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00582-CV

                    IN THE INTEREST OF S.W., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15911

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Nowell
                           Opinion by Justice Nowell
      This appeal arises from the family court’s March 12, 2020 Order in Suit to

Modify Parent-Child Relationship (2020 Order). In six issues, Mother argues the

family court erred by (1) striking her pleadings; (2) reopening evidence without

notifying her; (3) modifying the possession schedule; (4) modifying the amount of

child support; (5) awarding attorney’s fees to Father without sufficient evidence; and

(6) awarding attorney’s fees as additional child support. We reverse the family

court’s award of attorney’s fees to Father and remand this cause to the family court

for further proceedings consistent with this opinion.
        A.     Procedural History

      Mother filed her notice of appeal with this Court on June 6, 2020; Mother’s

appeal challenges provisions of the 2020 Order and the trial court’s actions leading

up to entry of the 2020 Order. While this appeal was pending, Father filed a new

Petition to Modify Parent-Child Relationship and a motion for enforcement in the

same family court cause number. The family court held a bench trial on Father’s

petition and motion in November 2021, and the family court issued a new Order in

Suit to Modify Parent-Child Relationship on December 4, 2021 (2021 Order) and an

Order of Enforcement by Contempt. Neither the 2021 Order nor the Order of

Enforcement was appealed.

      On March 21, 2022, Mother filed a motion for new trial and a motion to extend

post-judgment deadlines related to the 2021 Order. On April 8, 2022, this Court

abated this appeal to provide the family court with an opportunity to consider

Mother’s pending motions. This Court also ordered Mother to file a status report

regarding her pending motions no later than May 20, 2022. Mother did not file a

status report. On May 31, 2022, this Court reinstated the appeal.

        B.     Mootness

      Father argues the first four issues in Mother’s appeal are moot because those

issues all relate to the 2020 Order, which was superseded by the 2021 Order.

      An appellate court lacks jurisdiction to decide a moot controversy. See, e.g.,

In re G.E.D., No. 05-16-01285-CV, 2018 WL 507673, at *1 (Tex. App.—Dallas

                                        –2–
Jan. 23, 2018, no pet.) (mem. op.) (citing Blank v. Nuszen, No. 01–13–01061–CV,

2015 WL 4747022, at *2 (Tex. App.—Houston [1st Dist.] Aug. 11, 2015, no pet.)

(mem. op.)). “[A] suit can become moot at any time, including on appeal, and . . .

courts have an obligation to take into account intervening events that may render a

lawsuit moot.” Heckman v. Williamson Cnty., 369 S.W.3d 137, 166–67 (Tex. 2012);

see also Williams v. Lara, 52 S.W.3d 171, 184 (Tex. 2001) (justiciable controversy

between the parties must exist at every stage of the legal proceedings, including

appeal, or the case is moot). “If a controversy ceases to exist—the issues presented

are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome—

the case becomes moot.” Lara, 52 S.W.3d at 184; see also In re G.E.D., 2018 WL

507673, at *1 (citing Nuszen, 2015 WL 4747022, at *2). “When a SAPCR is

modified, the new order does not suspend the prior order, it replaces it. The new

order renders the prior order ineffective—moot. See In re Reardon, 514 S.W.3d 919,

927 (Tex. App.—Fort Worth 2017, no pet.).

      Each of Mother’s first four issues relate to the proceedings leading up to the

entry of the 2020 Order and the terms of the 2020 Order, specifically the possession

schedule and the amount of child support. However, the family court’s 2021 Order

constitutes a new and final order that supersedes the 2020 Order on all matters

challenged in Mother’s first four issues. See id.; see also Nuszen, 2015 WL 4747022,

at *2. Despite the existence of a justiciable controversy between the parties at the

time Mother filed her notice of appeal, the subsequent 2021 Order changed the

                                         –3–
circumstances and mooted Mother’s first four issues. Even if we found in favor of

Mother on any of her first four issues, Mother would not obtain any relief. We

conclude the first four issues of Mother’s appeal are moot because they no longer

present any “live” controversy.

         C.     Attorney’s Fees

      An entire case is not rendered moot because some issues become moot during

the appellate process. See State ex rel. Best v. Harper, 562 S.W.3d 1, 6 (Tex. 2018).

When only some issues become moot, the case remains “live” as to the issues that

are not moot. See id.

      In her fifth issue, Mother argues the evidence is insufficient to support the

family court’s award of attorney’s fees. In its 2020 Order, the family court found

Father incurred $145,710.00 in reasonable attorney’s fees, expenses, and costs.

Based on its finding that it was necessary for Father to incur these fees to protect the

child, the family court charged the fees as additional child support and ordered

Mother to pay $157,175.71 to Father. As a complaint about attorney’s fees, Mother’s

fifth issue remains “live.” See Matter of Marriage of Comstock, 639 S.W.3d 118,

128 (Tex. App.—Houston [1st Dist.] 2021, no pet.); In re J.O.A., No. 14-14-00968-

CV, 2016 WL 1660288, at *4 (Tex. App.—Houston [14th Dist.] Apr. 26, 2016, no

pet.) (mem. op.); Medrano v. Zapata, No. 03-12-00131-CV, 2013 WL 6921500, at

*4 (Tex. App.—Austin Dec. 31, 2013, no pet.) (mem. op.).



                                          –4–
      In Texas, each party generally must pay its own attorney’s fees. Rohrmoos

Venture v. UTSW DVA Healthcare, LLP, 578 S.W.3d 469, 483 (Tex. 2019).

However, a trial court may award reasonable attorney’s fees, expenses, and costs in

a suit affecting the parent-child relationship. See TEX. FAM. CODE ANN. § 106.001,

.002. The question of whether a trial court’s award of attorney’s fees is reasonable

and necessary is reviewed for an abuse of discretion. See El Apple I, Ltd. v. Olivas,

370 S.W.3d 757, 761 (Tex. 2012).

      A party seeking attorney’s fees “bears the burden of providing sufficient

evidence” of both the reasonable hours worked and a reasonable hourly rate.

Rohrmoos, 578 S.W.3d at 498. Sufficient evidence includes, at a minimum, evidence

of (1) particular services performed, (2) who performed those services, (3)

approximately when the services were performed, (4) the reasonable amount of time

required to perform the services, and (5) the reasonable hourly rate for each person

performing such services. Id. “General, conclusory testimony devoid of any real

substance will not support a fee award.” Id. at 501. “Thus, a claimant seeking an

award of attorney’s fees must prove the attorney’s reasonable hours worked and

reasonable rate by presenting sufficient evidence to support the fee award sought.”

Id. at 501–02. Contemporaneous billing records are not required to prove the

requested fees are reasonable and necessary, but they “are strongly encouraged to

prove the reasonableness and necessity of requested fees when those elements are

contested.” Id. at 502.

                                        –5–
      In Rohrmoos, appellee’s attorney testified that his fees of $800,000 were

reasonable and necessary because he and his staff reviewed “‘millions’ of emails

and review[ed] ‘hundreds of thousands’ of papers in discovery, more than forty

depositions taken, and a forty-page motion for summary judgment.” Id. at 476. The

Texas Supreme Court concluded this testimony was “too general to establish that the

requested fees were reasonable and necessary.” Id. at 505. “Without detail about the

work done, how much time was spent on the tasks, and how [the attorney] arrived at

the $800,000 sum,” the court concluded the attorney’s testimony lacked “the

substance required to uphold a fee award.” Id.

      Father’s counsel, Peggy Pasquini, testified on October 14, 2019, that Father’s

fees and expenses in the case totaled $152,007. Pasquini has practiced family law

for twenty-three years and another attorney representing Father, Pat Keane, has

practiced family law for forty-one years. Pasquini and Keane each charge $350 per

hour and their legal assistant charges $125 per hour. Pasquini and Keane billed 348.5

hours for their work, and their assistant billed 180.25 hours.

      Pasquini testified Father engaged a criminal attorney, Danny Clancy, because

“[Mother] had [Father] arrested.” Clancy charged a flat fee of $7,000. She explained

that Clancy’s work included having Father released from jail and helping “the police

to discover what had truly happened in this case.”

      Pasquini asked the family court to review her bills in camera, and the judge

responded that Pasquini needed to redact the bills instead. Pasquini did not provide

                                         –6–
redacted fee statements until a hearing on March 12, 2020, when she provided billing

statements for work done in August 2019, October through December 2019, and

January through March 2020. The billing records did not substantiate the $152,007

in fees that Pasquini requested in October 2019.

      At the March 12, 2020 hearing, Pasquini did not testify; Pasquini informed

the family court that she and Keane both charge $350 per hour, which is less than is

usual for people with their experience in their field in Dallas County, they did not

accept other representations because of this case, and their fee is customary.

      Mother concedes the record includes evidence showing an hourly rate of

$350.00 for each attorney and $125.00 for their assistant. However, she argues there

is insufficient evidence of the particular services performed, who performed the

services, when the services were performed, and a reasonable amount of time

required to perform the services. We agree.

      While Father’s counsel provided billing invoices to substantiate some of the

fees Father incurred from August 2019 through March 2020, the evidence in total is

insufficient to support the family court’s award. As for the fees requested in October

2019, which is the amount the family court awarded in March 2020, we agree with

Mother that the evidence is insufficient to show which services were performed, who

performed the services, approximately when the services were performed, and a

reasonable amount of time required to perform the services. See Rohrmoos, 578

S.W.3d at 502. Additionally, no billing records were provided for the work

                                         –7–
performed by Clancy. Because Father failed to provide the information required by

Rohrmoos, we conclude the evidence is insufficient to support the fee award and the

trial court abused its discretion by awarding attorney’s fees. Accordingly, we sustain

Mother’s fifth issue, we reverse the fees award, and we remand for further

proceedings relating to Father’s request for attorney’s fees. See id.; see also Ferrant

v. Lewis Brisbois Bisgaard & Smith, L.L.P., No. 05-19-01552-CV, 2021 WL

2963748, at *6 (Tex. App.—Dallas July 14, 2021, no pet.) (mem. op.) (reversing fee

award based on insufficient evidence and remanding to trial court for further

proceedings related to request for attorney’s fees).

      In light of our conclusion that the evidence is insufficient to support the

attorney’s fee award, we need not consider Mother’s sixth issue in which she argues

the family court abused its discretion by awarding the attorney’s fees as additional

child support. See TEX. R. APP. P. 47.1.

         D.    Conclusion

      We dismiss Mother’s first four issues as moot. In response to her fifth issue,

we reverse the award of attorney’s fees, and we remand this cause to the family court

for further proceedings relating to Father’s request for attorney’s fees. We decline




                                           –8–
     to consider Mother’s sixth issue.




                                           /Erin A. Nowell//
200582f.p05                                ERIN A. NOWELL
                                           JUSTICE




                                         –9–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF S.W., A                    On Appeal from the 255th Judicial
CHILD                                         District Court, Dallas County, Texas
                                              Trial Court Cause No. DF-11-15911.
No. 05-20-00582-CV                            Opinion delivered by Justice Nowell.
                                              Justices Myers and Osborne
                                              participating.

      In accordance with this Court’s opinion of this date, we REVERSE the
family court’s award of attorney’s fees to appellee Father and REMAND this
cause to the family court for further proceedings consistent with this opinion.


      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 9th day of June 2022.




                                       –10–